MEMORANDUM **
Elmer R. Seevers appeals pro se the judgment of the district court dismissing his in forma pauperis complaint as frivolous and barred by res judicata. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo dismissals pursuant to 28 U.S.C. § 1915(e)(2)(B). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). In the instant action, Seevers sought to litigate constitutional claims regarding an alleged injury he suffered while working for the United States Navy in 1984 and the subsequent denial of benefits under the Federal Employees’ Compensation Act, 5 U.S.C. §§ 8101-8193. Because these claims could have been raised in his prior actions regarding the same injury, the district court properly dismissed the action on res judicata grounds. See Rein v. Providian Fin. Corp., 252 F.3d 1095, 1098 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.